Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 10, and 16, these claims are indefinite due to the term “based upon.” It is indefinite how the shape of the noncircular holes would be based upon the shape of the corresponding ridges, lobes, and columns. This could be interpreted as meaning that the noncircular holes have the same shape as a cutout of the ridges, lobes, or columns through an unspecified plane. This limitation could also be interpreted as meaning the shapes of the noncircular holes are limited by the dimensions of the ridges lobes, or columns, as the size of the ridges, lobes, and columns, as the maximum size of the body portion, and therefore the noncircular holes in the body portion, is dictated to an extent by the size of the shaft portion and ridges, lobes, and columns. Furthermore, “based upon” could be interpreted as meaning there is some undisclosed rule or relationship between the noncircular holes 
Additionally, it is indefinite what is meant in claims 3, 10, and 16 by the term “in the vicinity of,” as all the noncircular holes could be interpreted as being “in the vicinity of” any of the ridges, lobes, or columns since it is indefinite how far “the vicinity” extends.
Claim 18 recites the limitation "the stem portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the stem portion” will be interpreted as “the stem component,” for which there is antecedent basis.
Furthermore, claim 18 is indefinite due to the phrase “open to each other.” This is indefinite because the meaning of “open to each other” is unclear. This could be interpreted as meaning the hole and cavity are connected, or as meaning that an open end of the hole faces towards an open end of the cavity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball et al. (U.S. 2021/0038401).
Regarding claim 1, Ball et al. discloses a stem component for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion (as shown in Fig. A, derived from Fig. 5) comprising an exterior, wherein the exterior comprises a portion of a sphere, as the exterior edge of body portion (as shown in Fig. A) comprises a circular ring (102) which is configured to be attached to a spherical ball (paragraph 0056) and therefore could be interpreted as comprising a portion of a sphere; and a shaft portion (110) integrally formed with the body portion (as shown in Fig. A) and extending outwardly from the exterior of the body portion (as shown in Fig. A) along a longitudinal shaft centerline, wherein the shaft portion (110) comprises at least three longitudinal ridges (107) arranged around the shaft centerline, wherein each ridge (107) extends radially away from the shaft centerline a first distance (as shown in Fig. A) near the body portion (as shown in Fig. A) and a second distance (as shown in Fig. A) farther from the body portion (as shown in Fig. A), wherein the second distance is less than the first distance (Fig. A).


    PNG
    media_image1.png
    354
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    497
    media_image2.png
    Greyscale

Regarding claim 2, Ball et al. discloses the stem component of claim 1, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a plurality of noncircular holes (as shown in Fig. B, derived from Fig. 3) arranged around a center of the socket (114) and extending through the body portion.
Regarding claim 3, Ball et al. discloses the stem component of claim 2, wherein the shape of each noncircular hole (as shown in Fig. B) is based upon the shapes of the corresponding ridges (107) in the vicinity of that noncircular hole (as shown in Fig. B), as the perimeter of the each noncircular hole is in part defined by the adjacent corresponding ridges (107).
Regarding claim 4, Ball et al. discloses the stem component of claim 1, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a central hole (120) in a bottom surface of the socket (114) and extending through the body portion (as shown in Fig. B).
Regarding claim 5, Ball et al. discloses the stem component of claim 1, wherein the shaft portion (110) comprises a cross-sectional shape comprising a Y-shape (Fig. 3).
Regarding claim 6, Ball et al. discloses the stem component of claim 1, wherein each ridge (107) comprises a first transverse width near the body portion (as shown in Fig. A) and a second transverse width farther from the body portion (as shown in Fig. A), wherein the second transverse width is less 
Regarding claim 7, Ball et al. discloses the stem component of claim 1, wherein each ridge (107) is separate from the remaining ridges (107) near the body portion (as shown in Fig. A; Figs. 2 and 4), wherein the ridges merge together farther from the body portion (as shown in Fig. A), as the extent to which the ridges (107) are spaced apart from one another decreases farther from the body portion (as shown in Fig. A) and are all merged together, and therefore could be interpreted as merging together farther from the body portion (as shown in Fig. A).
Regarding claim 8, Ball et al. discloses a stem component for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion (as shown in Fig. A) comprising an exterior, wherein the exterior comprises a portion of a sphere, as the exterior edge of body portion (as shown in Fig. A) comprises a circular ring (102) which is configured to be attached to a spherical ball (paragraph 0056) and therefore could be interpreted as comprising a portion of a sphere;  and a shaft portion (110) integrally formed with the body portion (as shown in Fig. A) and extending outwardly from the exterior of the body portion (as shown in Fig. A) along a longitudinal shaft centerline, wherein the shaft portion (110) comprises a cross-sectional shape comprising at least three lobes (107), wherein each lobe (107) extends radially away from the shaft centerline, wherein the shaft portion (110) comprises a first cross-sectional overall outer diameter near the body portion (as shown in Fig. A) and a second cross-sectional overall outer diameter farther from the body portion (as shown in Fig. A), wherein the second cross-sectional overall outer diameter is less than the first cross-sectional overall outer diameter (Fig. A).
Regarding claim 9, Ball et al. discloses the stem component of claim 8, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a plurality of noncircular holes (as shown in Fig. B) arranged around a center of the socket (114) and extending through the body portion.
Regarding claim 10, Ball et al. discloses the stem component of claim 9, wherein the shape of each noncircular hole (as shown in Fig. B) is based upon the shapes of the corresponding lobes (107) in the vicinity of that noncircular hole (as shown in Fig. B), as the perimeter of the each noncircular hole is in part defined by the adjacent corresponding lobes (107).
Regarding claim 11, Ball et al. discloses the stem component of claim 8, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a central hole (120) in a bottom surface of the socket (114) and extending through the body portion (as shown in Fig. B).
Regarding claim 12, Ball et al. discloses the stem component of claim 8, wherein the shaft portion (110) comprises a cross-sectional shape comprising a Y-shape (Fig. 3).
Regarding claim 13, Ball et al. discloses the stem component of claim 8, wherein each lobe (107) comprises a first transverse width near the body portion (as shown I Fig. A) and a second transverse width farther from the body portion (as shown I Fig. A), wherein the second transverse width is less than the first transverse width (Fig. 1), wherein every portion of the external surface of the shaft portion (110) is interpreted as being a part of one of the three lobe (107), and therefore as the overall circumference of the shaft portion (110) decreases farther from the body portion (as shown in Fig. A), the transverse width of each lobe (107) would decrease as well.
Regarding claim 14, Ball et al. discloses a stem component for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion (as shown in Fig. A) comprising an exterior, wherein the exterior comprises a portion of a sphere, as the exterior edge of body portion (as shown in Fig. A) comprises circular ring (102) which is configured to be attached to a spherical ball (paragraph 0056) and therefore could be interpreted as comprising a portion of a sphere; 
Regarding claim 15, Ball et al. discloses the stem component of claim 14, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a plurality of noncircular holes (as shown in Fig. B) arranged around a center of the socket (114) and extending through the body portion.
Regarding claim 16, Ball et al. discloses the stem component of claim 15, wherein the shape of each noncircular hole (as shown in Fig. B) is based upon the shapes of the corresponding columns (107) in the vicinity of that noncircular hole (as shown in Fig. B), as the perimeter of the each noncircular hole is in part defined by the adjacent corresponding columns (107).
Regarding claim 17, Ball et al. discloses the stem component of claim 14, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a central hole (120) in a bottom surface of the socket (114) and extending through the body portion (as shown in Fig. A).
Regarding claim 18, Ball et al. discloses the stem component of claim 14, wherein the body portion (as shown in Fig. A) comprises an interior socket (114) comprising a hole (113) extending through the body portion (as shown in Fig. A), wherein the stem portion (as shown in Fig. A), as best understood, comprises a cavity (120) near the body portion, wherein the cavity (120) is surrounded by 
Regarding claim 19, Ball et al. discloses the stem component of claim 14, wherein the shaft portion (110) comprises a first cross-sectional overall outer diameter near the body portion (as shown in Fig. A) and a second cross-sectional overall outer diameter farther from the body portion (as shown in Fig. A), wherein the second cross-sectional overall outer diameter is less than the first cross-sectional overall outer diameter (Fig. 5).
Regarding claim 20, Ball et al. discloses the stem component of claim 14, wherein each column (107) comprises a first transverse width near the body portion (as shown I Fig. A) and a second transverse width farther from the body portion (as shown I Fig. A), wherein the second transverse width is less than the first transverse width (Fig. 1), wherein every portion of the external surface of the shaft portion (110) is interpreted as being a part of one of the three column (107), and therefore as the overall circumference of the shaft portion (110) decreases farther from the body portion (as shown in Fig. A), the transverse width of each column (107) would decrease as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774